Citation Nr: 0127057	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).  In pertinent part, that decision 
denied service connection for a low back disorder.  The case 
later came under the jurisdiction of the Montgomery, Alabama, 
RO.  The Board remanded the case in October 1998.  In August 
1999, the Board confirmed the denial of service connection 
for a low back disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2000, the 
Acting Secretary of Veterans Affairs, and the veteran, 
through his attorney, filed a joint motion to vacate the 
Board's decision and remand the claim for further 
adjudication.  The Court granted that motion in an order 
issued later in October 2000, and the case is now before the 
Board for further action.    

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
law is applicable to the veteran's claim for service 
connection for a low back disorder.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  

The Board's review of the claims file reveals that the 
veteran contends that service connection should be granted 
for a spine disorder because he believes that this disability 
is related to service.  The veteran's service medical records 
include several medical records dated in December 1985 which 
show that he was treated for complaints pertaining to his 
back.  A record dated in January 1986 reflects that the 
diagnosis was resolved low back pain.  The post-service 
medical evidence which is of record includes private 
treatment records dated in 1993 and later showing treatment 
for back disorders, including residuals of an injury incurred 
when the veteran fell into an elevator in June 1993, and 
residuals of an injury sustained in August 1996 in an 
automobile accident.  

A letter from Leonard N. Cupo, M.D., dated in October 1997 
shows that he noted that the veteran had a history of low 
back pain in service in December 1985, as well as post-
service injuries in June 1993 and August 1996.  He stated 
that it was his medical opinion that the initial injury while 
in the United States Army played a minor role in the 
veteran's current condition, and that he would estimate that 
at most the low back injury which occurred in service might 
account for 10 percent of his present condition.  No 
explanation of the basis for this opinion was given.

The veteran was afforded an orthopedic examination by the VA 
in January 1997, at which time the diagnoses included DDD L5-
S1, Laminectomy L5-S1, L5 Radiculopathy.  However, it does 
not appear that the examiner had access to the veteran's 
claims file, and the examiner did not offer a medical opinion 
as to the etiology of the veteran's current back problems.  
The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, the 
Board concludes that a VA orthopedic examination is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who treated him for any back problems 
during the period from his separation 
from service in 1987 until his elevator 
injury in 1993.  After securing the 
necessary release, the RO should obtain 
the medical records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any lower spine 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  In 
particular, the examiner should review 
the service and post service treatment 
records and previous examination report 
and should specifically comment regarding 
the likelihood that the veteran currently 
has a lower spine disorder which is 
related to the back pain noted in his 
service medical records.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 and the implementing regulations 
are fully complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a lower spine disorder.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




